Citation Nr: 1607454	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-27 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from March 1966 to March 1968.  This matter comes of the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran filed a timely October 2014 VA Form 9 for the issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD).  As this issue has not yet been certified to the Board, it is not before the Board at this time.

In a May 2015 decision, the Board denied entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  The Veteran appealed the Board's May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional evidence was associated with the record after the October 2014 supplemental statement of the case.  However, the Veteran subsequently waived initial RO consideration of this evidence in the April 2015 Appellant's Brief.  38 C.F.R. § 20.1304.  Moreover, the AOJ will have an opportunity to review these records upon remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that he has diabetes mellitus as a result of his herbicide exposure during active service.  He has not yet been afforded a VA examination in connection with his claim.  In the Joint Motion, the Court determined that the Board erred in relying on certain medical evidence to support its conclusion that the duty to assist did not require providing a medical examination or obtaining a medical opinion.  The Court instructed the Board to consider whether a medical examination or opinion is necessary to make a decision on the claim under 38 U.S.C.A. § 5103A(d)(2).

The Veteran's military personnel records reflect that he had active service in the Republic of Vietnam.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Several diseases, including type II diabetes, are presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  In his October 2012 VA Form 9, the Veteran reported that his doctor placed him on a restricted diet to control his glucose/diabetes.  The Veteran is competent to report what a physician has told him.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the record does not reflect a documented diagnosis of diabetes.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In addition, the Veteran appears to receive treatment from the Alexandria VA Health Care System.  In light of the remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Alexandria VA Health Care System dated since January 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation should be provided for all opinions.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must clearly state whether the Veteran has a current diagnosis of diabetes mellitus type II or has had such a diagnosis at any point during the period on appeal.

If the examiner determines that the Veteran has a diagnosis of diabetes mellitus type I, then the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in, or was caused by active service, to include presumed exposure to herbicides in Vietnam.

Regardless of the conclusion reached, the examiner must address each of the following in the supporting explanation:  1) the Veteran's October 2012 VA Form 9 in which he stated that his doctor placed him a restricted diet to control his glucose/diabetes; 2) the July 2013 VA treatment record that noted the Veteran's report of having well-controlled diabetes; and 3) the records from CHRISTUS St. Frances Cabrini Hospital that documented the Veteran's glucose as 217 H on December 17, 2014, 89 on December 22, 2014, and 123 H on December 29, 2014.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

